Citation Nr: 0534905	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, and if so, whether the claim should be 
granted.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1946.  He died in May 1971; the appellant is his widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In an August 2002 decision, the Board denied reopening of the 
claim for service connection for the cause of the veteran's 
death.  That decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
May 2003, the Court vacated the Board's August 2002 decision, 
and remanded the case to the Board for additional actions 
consistent with the Joint Motion for Remand (Joint Motion).

In March 2004, the Board remanded this case to the RO for 
additional development.  The case has now been returned to 
the Board for further appellate action.




FINDINGS OF FACT

1.  In March 1972, the Board denied service connection for 
the cause of the veteran's death.

2.  The evidence added to the record since the March 1972 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  During the veteran's lifetime, service connection was 
established for a psychiatric disorder, evaluated as 50 
percent disabling from June 27, 1946, and 10 percent 
disabling from September 26, 1948.

4.  The veteran's death in May 1971 was due solely to the 
effects of congestive heart failure and rheumatic heart 
disease. 

5.  The cardiovascular disorder that caused the veteran's 
death was not present within one year of the veteran's 
discharge from service and was not etiologically related to 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board points out that although the RO reopened the claim 
in September 2005 and adjudicated it on the merits, the Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001) [the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted].

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the appellant's claim to reopen.  Therefore, no further 
development is required with respect to the claim to reopen.  

With respect to the reopened claim, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005) provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that a claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the appellant's claim was received and 
initially adjudicated before the enactment of the VCAA in 
November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the appellant 
should provide any pertinent evidence in her possession, was 
provided in April 2004 and June 2005 letters from the RO to 
the appellant and her representative.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that an appropriate VA opinion has been 
obtained, as have service medical records and pertinent VA 
medical records.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Indeed, the appellant responded 
to the April 2004 and June 2005 letters that she did not have 
any additional evidence or argument to provide.  She sent a 
similar letter in October 2005, in response to the September 
2005 supplemental statement of the case.

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the claim in September 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  

The Court's remand appears to have been predicated 
exclusively on the basis of a failure on the part of VA to 
notify the appellant as required under the VCAA.  The Joint 
Motion and the Court Order resulting therefrom identified no 
other defects in the Board's August 2002 decision, in 
particular with respect to VA's duty to assist the appellant 
in the development of her claims.  

The Court has consistently stated that the failure of an 
appellant to include an issue or argument in the pleadings 
before it will be deemed as a waiver of that issue or 
argument.  See Bucklinger v. Brown, 5Vet. App. 435, 436 
(1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 184 
(1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  The Board believes, based on this 
jurisprudence, that if any other significant problems had 
been identified in the Board's previous decision by the 
parties to the Joint Motion, this would have been brought to 
the Court's, and the Board's, attention.  No such problems 
were identified.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.5 (2005).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused or contributed substantially or 
materially to cause death.  A service-connected disability is 
one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Analysis

The Board understands that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  The Board further observes, however, that 
the Joint Motion did not find fault with the Board's 
treatment of the merits of the appellant's claim.  Rather, as 
discussed above, the Joint Motion found fault in VA's 
development of the claim.  As has been discussed in the VCAA 
section above, that has since been rectified.  

The Certificate of Death shows that the veteran died in May 
1971.  The immediate cause of death was certified as 
congestive heart failure due to rheumatic heart disease with 
pericardial effusion.  No other condition was indicated as an 
immediate or contributory cause of death.  An autopsy 
confirmed the cause of death to be heart disease; cerebral 
lesions noted during the autopsy were found to be related to 
the heart disease.  

The veteran sought service connection for his cardiovascular 
disorder prior to his death.  Service connection was denied 
in an August 1951 rating decision.

At the time of the veteran's death, service connection was in 
effect for a psychiatric disorder, evaluated as 50 percent 
disabling from June 27, 1946, and 10 percent disabling from 
September 27, 1948, to the date of his death.

The medical evidence does not suggest that rheumatic heart 
disease or any cardiovascular disorder was present in service 
or until almost five years thereafter.  Indeed, the service 
separation examination in June 1946 showed normal findings 
for the cardiovascular system and heart.  The report of an 
April 1947 VA examination also contains normal findings for 
the cardiovascular system.  In April 2001, a VA physician 
reviewed the veteran's medical records and concluded that 
there was no evidence of hypertension or coronary heart 
disease during the veteran's military service, except for one 
episode of systolic blood pressure of 150 following an eye 
injury.  

While there is no indication that the veteran was diagnosed 
with a cardiovascular disorder in service or within a year of 
separation, it is the appellant's contention that the 
veteran's heart was injured in a fall resulting from a 
parachute jump during service.  The service medical records 
show that the veteran was treated in service for a head 
injury, suffered during a parachute landing.  The diagnosis 
was intracranial injury.  In support of her contention that 
the veteran's death was related to this in-service injury, 
which was found to be the cause of his service-connected 
psychiatric disability, the appellant submitted an email 
dated in November 2002 from a private physician, identified 
as M.B., a specialist in anesthesiology and an associate 
professor at the University of Alabama.  

M.B.'s opinion is that: 

It is possible that the fall was severe enough to cause 
chest trauma, with damage to the heart or great vessels 
in the chest.  These conditions may be associated with 
myocardial contusion or stretching of the attachments of 
the great vessels to the heart, leading to or 
contributing to myocardial fibrosis and mitral valvular 
incompetence.  Mitral valve incompetence can also be a 
result of RHD [rheumatic heart disease], leading to the 
need for MVR [mitral valve repair].  The cardiac causes 
of death could have been caused by or exacerbated by his 
fall (chest/heart injury associated with the fall) and 
RHD (natural progression of disease, exacerbated by 
heart injury from the fall).

M.B. also addressed the absence of cardiovascular findings at 
the time of the injury as follows:

Symptoms from myocardial contusion (heart injury) may 
have been overlooked due to the initial neurological 
symptoms or the degree of cardiovascular injury may have 
been mild enough to not present symptoms at the time.  
However, traumatic heart injury could damage the heart 
muscle and/or mitral valve, and exacerbate conditions 
associated with rheumatic heart disease.  These other 
conditions, which can be caused or exacerbated by 
traumatic heart injury, are documented as being present 
in the medical records and autopsy records, and include 
atrial fibrillation, myocardial fibrosis (may be caused 
by myocardial contusion from chest trauma), pericardial 
effusion, pericarditis, and heart failure.  

M.B.'s stated conclusion was "[p]ossible connection of 
fa[l]l and cause of death, or exacerbation of cause of 
death."  

In analyzing M.B.'s opinion, the Board initially notes that 
M.B. found that it was probably unlikely that the [in-
service] fall was the primary cause of cardiac causes of 
death."  In this, there appears to be no dispute.  However, 
with respect to whether the in-service injury was a 
contributory cause of the veteran's death, M.B.'s opinion is 
ultimately inconclusive.  

While M.B.'s opinion is certainly well-reasoned and 
comprehensive in its approach to the details of the veteran's 
in-service injury and the symptomatology associated with the 
official cause of death, his opinion essentially is that it 
is possible that the in-service injury contributed to the 
cause of death.  In order to find that the veteran's in-
service injury contributed to cause his death, the evidence 
must show that such a relationship is at least as likely as 
not.  A finding that such a relationship is "possible" 
simply does not meet that standard.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) [benefit of the doubt 
applies when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter].

Similarly, M.B.'s frequent use of expressions such as "may" 
or "could" naturally include the unstated corollary of 
"may not" and "could not."  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
or "may or may not" be related, is too speculative in nature 
to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  Moreover, VA 
regulations specifically provide that the determination as to 
whether a service-connected disability is the principal or a 
contributory cause of death is to be made without recourse to 
speculation.  See 38 C.F.R. § 3.312(a) (2005).

Similarly, M.B.'s statement that "one could not say that 
myocardial contusion and heart injury did not occur during 
his fall or that it did not exacerbate rheumatic heart 
disease" is simply a statement of possibility.  It does not 
provide any indication as to the likelihood of such a result.  
The same is true with M.B.'s statement that evidence of head 
injury during the veteran's fall makes it "possible" that 
he also sustained chest injury during the fall; that the 
additional history of RHD "may have" confounded symptoms of 
chest injury; that myocardial contusion and/or mitral valve 
injury "may have" occurred from his fall and exacerbated 
conditions associated with RHD; and that heart injury 
(myocardial contusion or heart valve damage) from the fall 
cannot be ruled out, and such injury "may have" exacerbated 
the cardiac causes of death (cardiac tamponade, pericardial 
effusion, pericarditis, heart failure, cardiac fibrosis, 
mitral valve incompetence leading to MVR).

In essence, M.B.'s opinion makes no attempt to pin down the 
likelihood of any of the possibilities he presents.  The only 
statement in M.B.'s opinion that can be interpreted as 
conclusive is his statement that "there exists symptom 
evidence and physical autopsy evidence of a severe physical 
injury, most likely due to his fall from the airplane during 
service."  While this statement is conclusive, it is also 
general in nature.  There is in fact no question that the 
veteran suffered a "physical injury" in the service; 
however, the service medical records clearly show that it was 
a head injury, not a cardiovascular injury.  

M.B. also referred to evidence of brain injury in the autopsy 
report, which he believed supported old hemorrhagic infarcts, 
"possibly" from the old head injury and concussion, rather 
than from embolic strokes after his open-heart surgery for 
MVR.  Setting aside for the moment the fact that this is an 
inconclusive statement, M.B.'s reference to the autopsy 
report as showing brain lesions attributable to the veteran's 
in-service head injury directly conflicts with the autopsy 
report itself.  That report made reference to numerous 
lesions in the cortex and white matter of the cerebral 
hemispheres.  However, it concluded that the multiplicity and 
wide dispersion of the lesions suggested that they were 
initially hemorrhagic infarcts resulting from embolization.  
M.B.'s opinion does not explain or acknowledge this conflict.  

The Board concludes that M.B.'s opinion does not provide 
probative evidence with respect to medical nexus, as it 
reaches no conclusion with respect to the likelihood that the 
veteran's in-service injury contributed to the heart 
disability that caused his death.  His opinion, that a 
relationship is possible, even if conceded as true, does not 
purport to establish that such a relationship is likely, or 
at least as likely as not.  

While M.B.'s opinion does not provide the evidence necessary 
to establish a relationship to service, a VA medical opinion 
was obtained in April 2001.  A VA physician reviewed the 
veteran's claims folder, and found that the cause of the 
veteran's death was the pressure created from the pericardial 
fluid, and in turn, cardiac death with ventricular 
fibrillation, which was documented at the time of death.  The 
VA physician also stated that cerebral infarcts and lesions 
were not the immediate cause of the veteran's death.  

The Board finds that the April 2001 VA medical opinion is 
conclusive as to the contribution of the veteran's military 
service and service-connected disability to his death, and is 
adequately explained.  While there is no doubt that M.B. went 
into greater detail in his discussion than did the April 2001 
examiner, his conclusions do not provide the degree of 
certainty that would allow a determination that the cause of 
the veteran's death is at least as likely as not related to 
his military service.  The Board also finds it significant 
that the April 2001 opinion is consistent with the lack of 
notation of cardiovascular symptoms in service or within a 
year of separation.  The Board therefore adopts the reasoning 
and conclusions of the April 2001 examiner.  In so finding, 
the Board notes that the April 2001 opinion is based on a 
review of the veteran's medical records.  

The Board notes that when the appellant originally submitted 
her claim, she argued that the veteran's headaches, anxiety, 
and loss of sleep resulting from his in-service injury 
contributed to cause his death.  In her notice of 
disagreement, she also mentioned medications that the veteran 
was taking as a result of his psychiatric disorder.  This is 
a slightly different contention than that addressed above, 
i.e., that the in-service injury itself caused or contributed 
to the veteran's cardiovascular disorder.  The Board simply 
notes that there is no medical opinion that purports to 
relate the veteran's cardiovascular disorder to his 
headaches, anxiety, loss of sleep or medications.  The Board 
recognizes the obvious sincerity of the appellant's belief in 
the merits of her claim; however, the appellant is not a 
medical professional, and her opinion with respect to medical 
nexus carries no probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

The appellant has also submitted medical treatise evidence 
and other articles that  address the etiology of heart 
disease; however, such evidence does not relate this 
veteran's service-connected disability or any in-service 
injury or disease to the cardiovascular disease that resulted 
in his death.  With regard to medical treatise evidence, the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998).  In this case, however, the 
medical text evidence submitted by the appellant is not 
accompanied by the medical opinion of a medical professional.  
Additionally, it fails to demonstrate with any degree of 
certainty a relationship between the veteran's service-
connected anxiety or an in-service injury or disease and his 
death.  For these reasons, the Board must find that the 
medical text evidence does not contain the specificity to 
constitute competent evidence of the claimed medical nexus.  
See Sacks, 11 Vet. App. at 317; see Libertine, 9 Vet. App. at 
523.  

The appellant also submitted copies of Board decisions 
unrelated to her claim.  The Board simply notes that it has 
based its decision, as the law requires, on the evidence 
pertinent to the case at hand.  Those decisions demonstrate 
only that, where the facts and medical evidence support such 
a finding, service connection will be granted.  The facts and 
medical evidence in this case do not support a grant of 
service connection.  The Board decisions submitted by the 
appellant do not establish the elements necessary for service 
connection in this case, that there is a relationship between 
this veteran's in-service injury or disease and the cause of 
the veteran's death.  Nor do they show that this veteran's 
heart disease was incurred in or aggravated by his military 
service.  Therefore, such decisions do not provide probative 
evidence in this case.

The Board also notes that the May 1971 autopsy report refers 
to chronic rheumatic heart disease that existed since 
childhood.  However, at entry into service in February 1943, 
the veteran was found to be physically qualified for service, 
with no pertinent defects noted.  A veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  The Board does not believe that the unexplained 
reference in the autopsy report constitutes clear and 
unmistakable evidence of a preexisting condition, and the 
Board presumes that the veteran entered service without a 
cardiovascular disability.  In any event, the evidence, as 
discussed above, clearly shows that he was also free of a 
cardiovascular disability when he left service, and for 
almost five years thereafter.  

Accordingly, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  


ORDER

Reopening of the claim of entitlement to service connection 
for the cause of the veteran's death is granted.

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


